Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the election of Invention II directed to a measurement device responsive to a command to collect and store measurements in the response of 4/15/22. Claims 1-16, 19, 20, 24, 25, 27 and 28 are cancelled.
Response to Arguments
Applicant's arguments filed 12/14/22 have been fully considered but they are not fully persuasive. 
In response to the rejection under 35 USC 102 to Kumar, the applicant argues that Kumar does not teach or suggest “storing a threshold amount of measurement data . . . that is sufficient for the server to determine a location of the measurement device within a threshold level of accuracy, and sending the measurement data to the server in response to the threshold amount of data being stored at the measurement device.”  However, the applicant fails to provide any evidence to support such a conclusion.  Contrary to the applicant’s opinion, Kumar is deemed to disclose the subject matter.  Initially, it is noted that the claim language “a threshold amount of data sufficient to determine the location of the measurement data within a threshold level of accuracy” is absent any specific limitations.  The language an “amount of data sufficient to determine the location” and “within a threshold level of accuracy” are open-ended and represent relative information.  For example, the use of one measurement of a cell ID is capable of determining a location within a threshold level of accuracy of the cell coverage of the BS associated with the ID.  Alternatively, the use of three signal positioning measurements of three BS ID/signal strengths is capable of determining a location within a threshold level of accuracy associated with the intersections of three spheres. In each case, the threshold amount of data encompasses the number of signals provided by a respective plurality of BSs/sources, and each of those amounts encompasses a threshold level of accuracy, i.e. a level of accuracy supported by the number of measurements available.  Furthermore, Kumar discloses specifying the server communicating assistance data including a number of sources that provide an optimal GDOP which provides an optimal, i.e. threshold, accuracy.  Kumar also provides assistance information in the form of the desired accuracy and response time which further anticipates the scope of the claim language.  Kumar also provides assistance information in the form of the type of positioning to be used; it is also well-known that certain types of positioning system have different accuracy levels. Thus, the applicant’s argument is not persuasive and fails to overcome the rejection.
In response to the rejections under 35 USC 102 to Sheynblat, the applicant states that since claims 19/20 and 23/24 were not rejected, the incorporation of the subject matter therein makes the claims patentable. It is noted, that it appears that the applicant intended to state that claims 24/25 were incorporated into claim 22 as opposed to claims 23/24. The rejection based on Sheynblat is withdrawn.  
The Office Action included a statement of rejection regarding a rejection of the claims over Krishnamurthy; it is noted however, that ultimately such reference was not actually used in the rejection but was listed only as being pertinent to the applicant’s disclosure.
In response to the rejections of claims 18 and 23 under 35 USC 103 in view of Kumar/Sheynblat in view of Lee, the applicant argues that Lee does not suggest the teachings that are missing in Kumar/Sheynblat with respect to the incorporation of the subject matter of “a threshold amount of data sufficient to determine the location of the measurement data within a threshold level of accuracy”.  In light of the fact that the applicant’s arguments with respect to Kumar are not agreed with, the rejection is not overcome.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The applicant alleges patentability on the amended claim language. Therefore, the “storing, at the measurement device, a threshold amount of the measurement data sufficient for the server to determine a location of the measurement device within a threshold level of accuracy; and sending, from the measurement device to the server, measurement data corresponding to the first positioning signal measurements, or the second positioning signal measurements, or a combination thereof, in response to the threshold amount of the measurement data being stored at the measurement device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 21, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (2018310237).
The rejection is substantially set forth in the Office Action 9/15/21 starting at paragraph 10 and is incorporated herein.  It is noted that the claim language “a threshold amount of data sufficient to determine the location of the measurement data within a threshold level of accuracy” is absent any specific limitations.  The language an “amount of data sufficient to determine the location” and “within a threshold level of accuracy” are open-ended and represent relative information. If a set of measurements are capable of determining a position, it is inherent that there are a sufficient number of measurements.  Moreover, the determined position has a level of accuracy that is deemed to be its threshold level of accuracy. The following additional teachings of Kumar are pointed out for showing the lack of patentability of the argued limitations.  
The processor 40 is configured to receive, via the antenna 50, assistance data from the location server 32, with the assistance data including information to help the mobile device 12 obtain information for use in determining the position of the mobile device 12 [0028].  The assistance data may include a search window for each of the base stations 20-23 [0034]. The assistance information may be information to search for the PRS signals in accordance with the order of the information, i.e., search for the PRS signals in an order according to the ranked list such as by GDOP which is an indication of accuracy [0036].  The location server 32 sends a request location information message 94 to the mobile device 12. The request location information message 94 may include an indication of the type of location information that is desired (e.g., RSTD measurements), a desired accuracy of a location estimate, and a response time at which the mobile device 12 should send the location information to the location server 32 [0043].  In response to the request location information message 94, the mobile device 12 performs measurements to obtain information to be used to determine the location of the mobile device [0044]. The mobile device processor 40 may cause the memory 42 to store the measurement results until a scheduled response time at which the mobile device 12 sends the measurements results to the location server 32. The mobile device 12 sends the measurement results to the location server 32 in a provide location information message 98. The location server 32 can use the measurement results to determine the location of the mobile device 12, e.g., by applying trilateration techniques to the location information provided in the message 98 [0045]. In order to perform trilateration, a sufficient number of measurements are necessarily provided in order to provide the desired accuracy of the location estimate.
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over of Kumar et al in view of Lee et al (20170150315).
The rejection is set forth in the Office Action of 9/15/21 starting at paragraph 23 and is incorporated herein.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646